UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-2013


LYON SHIPYARD 401(K) PLAN,

                   Plaintiff - Appellee,

             and

ANGELA JONES,

                   Defendant - Appellee,

             v.

MINWER H. SUBEH, TRUSTEE OF THE LONNIE E. JONES REVOCABLE
LIVING TRUST AGREEMENT; MINWER H. SUBEH,

                   Defendants - Appellants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Henry Coke Morgan, Jr., Senior District Judge. (2:18-cv-00124-HCM-DEM)


Submitted: September 25, 2020                            Decided: November 2, 2020


Before DIAZ and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Morris H. Fine, FINE, FINE, LEGUM & MCCRACKEN LLP, Virginia Beach, Virginia,
for Appellants. Anne Bibeau, VANDEVENTER BLACK, LLP, Norfolk, Virginia; Sarah
C. Black, LEGAL AID SOCIETY OF EASTERN VIRGINIA, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       This appeal arises from an interpleader action filed by the Lyon Shipyard 401(k)

Plan (“Plan”), seeking to resolve competing claims to funds from an employee benefit plan.

After the death of the plan’s participant (“Decedent”), competing claims were made to the

plan funds by Decedent’s wife, Angela Jones (“Jones”), and the Decedent’s longtime

friend, Minwer H. Subeh (“Subeh”), acting both individually and in his capacity as Trustee

of the Lonnie E. Jones Revocable Living Trust Agreement. After granting the Plan’s

request for interpleader relief, the district court granted summary judgment in favor of

Jones and against Subeh with respect to their competing claims to the plan funds,

concluding that Jones’ marriage to Decedent could not be invalidated after Decedent’s

death and therefore entitled her to the disputed funds. Subeh appealed the district court’s

summary judgment order. ∗ Having reviewed the record, we affirm.

       “We review de novo a district court’s grant or denial of a motion for summary

judgment, construing all facts and reasonable inferences therefrom in favor of the

nonmoving party.” Gen Ins. Co. of Am. v. U.S. Fire Ins. Co., 886 F.3d 346, 353 (4th Cir.

2018). Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).


       ∗
         Although Subeh noted his appeal from an interlocutory order, we conclude that we
have jurisdiction over this appeal in view of the district court’s subsequent final judgment.
See Williamson v. Stirling, 912 F.3d 154, 170 (4th Cir. 2018) (discussing cumulative
finality doctrine); Banque Paribas v. Hamilton Indus. Int’l, Inc., 767 F.2d 380, 383 (7th
Cir. 1985) (addressing Fed. R. Civ. P. 54(b) certification in interpleader action).

                                             3
       On appeal, Subeh contends that the district court erred in concluding that Jones’

marriage to Decedent could not be collaterally attacked after his death on the ground that

Decedent lacked mental capacity to marry. Initially, although the parties both relied on

Virginia law in arguing their respective positions in the district court, Subeh now contends

that federal common law applies to the dispute, as it involves a plan governed by the

Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001-1461. It

is well established that, “absent exceptional circumstances, we do not consider issues raised

for the first time on appeal.” In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014) (alteration

and internal quotation marks omitted). “When a party in a civil case fails to raise an

argument in the lower court and instead raises it for the first time before us, we may reverse

only if the newly raised argument establishes fundamental error or a denial of fundamental

justice.” Id. (internal quotation marks omitted). Our review convinces us that Subeh has

not made the requisite showing to warrant initial consideration of the issue at this late

juncture. See Jenkins v. Montgomery Indus., Inc., 77 F.3d 740, 743-44 (4th Cir. 1996)

(recognizing that, in developing federal common law governing ERISA disputes, federal

courts may apply state law so long as it is compatible with policies underlying ERISA).

       Concluding that Virginia law governs the dispute before us, we readily conclude

that the district court did not err in declining to consider Subeh’s collateral attack on Jones’

marriage to Decedent. Under clear and longstanding Virginia law, if either party to a

marriage is mentally incompetent at the time the marriage is solemnized, the marriage is

voidable, not void ab initio.     See Va. Code Ann. § 20-45.1(b) (2014); Cornwall v.

Cornwall, 168 S.E. 439, 442 (Va. 1933). “A voidable marriage differs from a void

                                               4
marriage in that it may be afterwards ratified by the parties and become valid and usually

is treated as a valid marriage until it is decreed void.” Toler v. Oakwood Smokeless Coal

Corp., 4 S.E.2d, 364, 367 (Va. 1939) (internal quotation marks omitted). Unlike a void

marriage, a voidable marriage cannot be collaterally attacked after a spouse’s death.

Alexander v. Kuykendall, 63 S.E.2d 746, 748-49 (Va. 1951); Toler, 4 S.E.2d at 367.

Because Jones’ marriage to Decedent never was declared void during Decedent’s lifetime,

it remains valid, even if he lacked capacity as Subeh contends. See Marblex Design Int’l,

Inc. v. Stevens, 678 S.E.2d 276, 279-80 (Va. Ct. App. 2009). Subeh’s policy dispute with

this authority does not permit us to rewrite longstanding Virginia law. Thus, Decedent’s

alleged mental incapacity is not material to Jones’ and Subeh’s competing claims to the

disputed funds. See Ballengee v. CBS Broad., Inc., 968 F.3d 344, 349 (4th Cir. 2020)

(defining material fact as one that “might affect the outcome of the case” (internal quotation

marks omitted)).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              5